      CASE 0:18-cv-02625-JNE-BRT Document 50 Filed 08/10/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA

Simon Osagi Iyawe and Alicia Nichole Iyawe,

              Plaintiffs,

v.                                                      Case No. 18-cv-2625 (JNE/BRT)
                                                        ORDER
William P. Barr, Attorney General of the United
States; Chad F. Wolf, Acting Secretary of the
Department of Homeland Security; and
Kenneth T. Cuccinelli, Senior Official
Performing the Duties of the Director, U.S.
Citizenship and Immigration Services,

              Defendants. 1

       This case is before the Court on a Report and Recommendation (“R&R”) dated

July 6, 2020 by the Honorable Becky R. Thorson, United States Magistrate Judge. No

objections were filed. After a careful review of the record, the Court adopts the R&R and

accepts the recommended disposition. See 28 U.S.C. § 636(b)(1)(B)–(C); Fed. R. Civ. P.

72(b)(3); LR 72.2(b)(3).

      Based on the files, records, and proceedings herein, and for the reasons stated

above, IT IS ORDERED THAT:

      1.      Defendants’ Motion to Dismiss and for Summary Judgment [ECF No. 37]
              is GRANTED.

      2.      Plaintiffs’ Cross Motion for Summary Judgment [ECF No. 41] is DENIED.


1
 William P. Barr, the current United States Attorney General and Chad F. Wolf, the
Acting Secretary of Homeland Security are substituted as named Defendants under Fed.
R. Civ. P. 25(d). Because the position of Director of U.S. Customs and Immigration
Services is currently vacant, Kenneth T. Cuccinelli, who is performing the duties of that
office, is also substituted as a named defendant.

                                            1
     CASE 0:18-cv-02625-JNE-BRT Document 50 Filed 08/10/20 Page 2 of 2




      3.    Plaintiffs’ Amended Complaint is DISMISSED WITH PREJUDICE.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: August 10, 2020
                                              s/ Joan N. Ericksen
                                              JOAN N. ERICKSEN
                                              United States District Judge




                                     2
